Citation Nr: 0731638	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  07-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred in conjunction with treatment provided at 
St. Mary's Hospital in August 2006.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 decision, 
by the William S. Middleton Memorial Veterans Hospital in 
Madison, Wisconsin, which denied the veteran's claim for 
payment or reimbursement of private medical expenses incurred 
in conjunction with treatment provided at St. Mary's Hospital 
in August 2006.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the Veterans Health 
Administration (VHA).  VA will notify the veteran if further 
action is required.


REMAND

In the substantive appeal filed by the veteran in May 2007, 
he requested a personal hearing before a Veterans Law Judge 
of the Board.   

In correspondence issued by VHA to the veteran in August 
2007, the veteran was informed that the requested hearing 
would be scheduled at the local VA Regional Office (RO) in 
Milwaukee, Wisconsin.  He was also requested to confirm his 
hearing request and specify the type of hearing sought.  
Later in August 2007, confirmation of the hearing request was 
received from the veteran and he requested a video conference 
hearing.  As his request was fairly recently made, the 
veteran has not yet been afforded his requested hearing.

Under applicable regulation, a hearing on appeal must be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2007).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2007), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, such a hearing must be scheduled.

Accordingly, this case is REMANDED to the VHA for the 
following action:

Schedule the veteran for a 
videoconference hearing (to be held at 
the local VA Regional Office (RO) in 
Milwaukee, Wisconsin) at the earliest 
opportunity, and notify him and his 
representative, if any, of the date, time 
and location of this hearing.  Place a 
copy of this letter in the claims file.  
If, for whatever reason, he changes his 
mind and withdraws his request for this 
hearing or does not appear for it on the 
date scheduled, also document this in the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



